DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and species of carrier particulates in the reply filed on October 3, 2022 is acknowledged.
The search results have shown that the spray drying process of producing catalyst carrier particulates with the specific capillary vibrating spray nozzle with a capillary orifice having a diameter of 1-100 µm is novel, the examination is now extended to the species of the catalyst particulates.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” in the claims introduces multiple limitations for defining the same term, which render the instant claims indefinite.  The use of term “preferably” should be eliminated in the claims.
Allowable Subject Matter
The subject matter of claims 1-7 are deemed nonobvious and novel over the cited prior art.  For Example, spray drying a liquid form to prepare carrier particulates or catalyst particulates are well established in the art. (i) Galli et al. (US 3,953,414) wherein spray nozzle was 0.34 mm. (ii) Mckenzie (US 4,465,783) wherein spray nozzle is 0.72 mm. (iii) Ramamurthy et al. (US 6,150,478) wherein an ultrasonic nozzle is disclosed for providing particulates which meet the volumetric span and particle size limitation;  however, Ramamurthy does not teach or reasonably suggest the vibrating spray nozzle with a capillary orifice with a diameter of 5-100µm.  
Applicants are urged to cancel claims 8-16 to accelerate the allowance of claims 1-7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763